Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 37 CFR 1.71(a)-(c):
(a)	The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 

(b)	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.

(c)	In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71, as the specification, as originally filed, does not provide support for the new matter as now claimed.  The specification as filed does not provide support for “the second rigid compartment is contained within the first rigid compartment” as in claim 17 because the specification and drawings do not provide support for such phrase.

Claim 17 is rejected under pre-AIA  35 USC 112, first paragraph, for the reasons set forth in the objection to the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, and 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, lines 11-12, the phrase “at least one first ingredient” is a double recitation.  The phrases “the indicator structure” in claims 23-24, and “the at least one cosmetic active ingredient” in claim 27 lack proper antecedent basis.  The phrases “a pH agent associated with the first ingredient and the second ingredient … to change color” in claim 23, “a non-toxic and non-hazardous agent … have been mixed” in claim 24, “the at least one cosmetic … an anti-oxidant” in claim 27, “the first ingredient … or isoflavones” in claim 28, “the second ingredient is … water-soluble” in claim 29, “the second ingredient is … fat-soluble” in claim 30 define the arrangement in reference a first ingredient, a second ingredient, and at least one cosmetic active ingredient which are undefined and have not been positively claimed rendering the claims vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such languages.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 15-18, 20, and 23-30 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by May et al. (7,581,899; hereinafter May) or, in the alternative, under 35 U.S.C. 103 as obvious over May in view of Hollander, Jr. (4,537,308) and/or Perry (2004/0112769) and/or Montenieri et al. (2002/0066686; hereinafter Montenieri).
As to claim 13, May discloses an arrangement (10) comprising a rigid structure (claim 24) having a first rigid compartment (20) configured to hold at least one first ingredient (4) and a second rigid compartment (30) configured to hold at least one second ingredient (5), and a wall (50a) separating the first rigid compartment from the second rigid compartment configured to break (column 6, lines 48-67) upon an application of a first amount of pressure applied to the wall.  May further discloses the wall comprises other fracturable or rupturable structures such as score lines or depressions (column 8, lines 15-19) which are considered equivalent to a weakened portion as claimed, and the weakened portion is configured to break upon an application of a second amount of pressure applied to the weakened portion, and upon a breakage of the wall, the at least one first ingredient and the at least one second ingredient are mixed with one another, and upon a breakage of the weakened portion, a mixture of the at least one first ingredient and the at least one second ingredient is externally accessible.  
To the extent that May fails to show a rigid structure having a first rigid compartment and a second rigid compartment as claimed, Hollander teaches a rupturable package comprising a transparent plastic tube (10) formed from a relatively rigid construction (column 3, lines 33-40).  Perry teaches an arrangement comprising a rigid structure (1; Fig. 1) having a first rigid compartment (12), a second rigid compartment (13), and a frangible wall (14; [0021] & [0087]).  Montenieri teaches an arrangement comprising a rigid structure (10) having a first rigid compartment (16), a second rigid compartment (18), and a frangible wall (20; [0031], [0034]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Hollander and/or Perry and/or Montenieri to modify the arrangement of May so the arrangement is constructed with a rigid structure having a first rigid compartment and a second rigid compartment as claimed for better protecting the ingredients and because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 17, to the extent that the Examiner can determine the scope of the claim, Hollander further teaches a second inner tube/second compartment (80) contained within a first outer tube/first compartment (81), and a wall of the second inner tube/second compartment is considered equivalent to the wall as claimed.
As to claim 18, to the extent that May fails to disclose a particular amount of the second pressure applied on the weakened portion which is between approximately 0.2 lbs. to approximately 15 lbs. as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of May so the arrangement is constructed with the weakened portion of the wall will be ruptured when the second pressure applied on the weakened portion which is between approximately 0.2 lbs. to approximately 15 lbs. for allowing a user to break the wall and also to prevent the weakened portion from unintentional ruptured.
As to claim 20, May further discloses the first and second rigid compartments formed from a transparent material (column 8, lines 53-64) for allowing the user to visual the contents which is considered equivalent to an indicator structure as claimed.
As to claims 23-24, the transparent material of the rigid structure of May comprises a pH agent or a non-toxic and non-hazardous agent which is capable to change color due to the color of the contents changes after mixing.
As to claim 25, May discloses the first rigid compartment formed from the transparent material which is considered equivalent to having a clear window area as claimed.
As to claim 26, May discloses the first rigid compartment formed from the transparent material or other materials.  However, May fails to show the first rigid compartment is substantially opaque as claimed.  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of May so the first rigid compartment is constructed from substantially opaque for better protecting the contents from getting damage due to light exposure because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 27-30, May and/or Hollander and/or Perry and/or Montenieri discloses the arrangement for cosmetic product and the cosmetic product of May and/or Hollander and/or Perry and/or Montenieri is capable to include the ingredients as claimed.

Claim(s) 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claim 13 above, and further in view of Gueret (6,945,402) and/or Castel et al. (8,881,894; hereinafter Castel).  May discloses the arrangement as above having most of the limitations of the claims except for a medium configured to absorb a mixture which is old and conventional in the mixing art and the medium includes a face mask as claimed.  Gueret teaches an arrangement (1; 2) comprising a face mask (A) configured to absorb a mixture as claimed.  Castel teaches an arrangement (10, 20) comprising an absorbent material (60) such as a face mask configured to absorb a mixture as claimed (column 9, line 60 to column 10, line 2).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Gueret and/or Castel to modify the arrangement of May so the arrangement is constructed to include a face mask configured to absorb the mixture to provide more convenience for the user.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736